 NEW YORK TELEPHONE CO351New York Telephone Company and CommunicationsWorkers of America, Local 1122. Cases 3-CA-14228, 3-CA-14280 and 3-CA-15166July 31, 1990DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND DEVANEYOn October 31, 1989, Administrative Law JudgeSteven Davis issued the attached decision 1 TheRespondent filed exceptions and a supporting briefand the General Counsel filed cross-exceptions anda brief answering the Respondent's exceptions 2The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,3 andconclusions and to adopt the recommended Order,as modified and set forth in full below 4'On Apnl 6, 1990, the Respondent, the Charging Party, and counselfor the General Counsel filed a motion in Case 3-CA-15166 requestingthe Board to accept the parties' stipulation of facts and to consolidatethat case with Case 3-CA-14280 On Apnl 26, 1990, we granted themotion and accepted the stipulationThe only Issue in Case 3-CA-15166 is whether, under art 35 of theparties' collective-bargaining agreement, the Union waived its nght to re-ceive tardiness control records for employees at the Respondent's Tona-wanda, New York garage, without the written consent of the employeesThis issue•whether the Union waived its right to certain documentscontained in employee files without the employees' written consent•isthe same as that presented in Case 3-CA-14280, and the parties agreethat all the findings in that case are applicable to Case 3-CA-15166 Theparties have agreed to rely on their briefs and the record as developed inCase 3-CA-142802 The Respondent's request for special leave to file a reply to the Gen-eral Counsel's answering brief is denied"The Respondent has excepted to some of the judge's credibility find-ings The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect Standard DryWall Products, 91 NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findingsIn addition to making the waiver arguments, discussed Infra, the Re-spondent also excepted to the judge's decision on the ground that the in-formation sought by the Union is irrelevant to the Union's performanceof its duties as collective-bargaining representative We find no merit inthis exception The Respondent has justified its demotion of two drafterson the ground that they had 5 years of unsatisfactory ratings on their per-formance appraisals The Union is certainly entitled to evaluate the meritsof the Respondent's actions by comparing the grievants' performance ap-praisals with those of similarly classified employees See Pfizer Inc , 268NLRB 916, 918-919 (1984)No exceptions were filed with respect to the judge's findings in Case3-CA-142284 The General Counsel excepted to the judge's recommended Order onthe ground that It required the Respondent to post the attached noticeonly at the Respondent's Lancaster facility as opposed to all the Re-spondent's facilities in western New York We correct this apparent over-sight on the part of the judge and order that the notice be posted at allthe Respondent's western New York facilitiesA Factual BackgroundThe Respondent provides telephone communica-tion services throughout the State of New YorkThe Union represents the Respondent's employeesin the western area of New York1 Case 3-CA-14280In November 1986, the Respondent demoted twounit employees from their positions as drafters inthe engineering department to engineer studyclerks because they had 5 consecutive years of un-satisfactory performance appraisals The Unionfiled grievances protesting the demotionsIn preparation for the second-step grievancemeeting,5 the Union sent the Respondent a requestfor the performance appraisals of all drafters inwestern New York for the years 1981 through1986 6 The Respondent did not provide the re-quested documentsAt the second-step meeting on April 20, 1987,the Union's executive vice president, Donald Lor-etto, renewed the Union's request for the appraisalsof all drafters for the previous 5 years The Re-spondent's district manager of engineering, EdwardBushway, denied the request, informing Lorettothat he would have to furnish releases from theemployees whose appraisals the Union soughtbefore the Respondent would provide the request-ed appraisals At the conclusion of the meeting,Loretto telephoned Henry Loskorn, the Respond-ent's associate director of labor relations, request-ing the appraisals After some discussion, Lorettoagreed to accept "sanitized" appraisals (from whichall identifying information had been removed) ofdrafters with an unsatisfactory rating within the 5-year periodBy letter dated Apnl 24, 1987, the Respondentdenied the grievances at the second step and alsodenied the Union's request for all appraisals as un-reasonable and irrelevant Thereafter, by letterdated April 28, 1987, the Respondent sent theUnion copies of 14 sanitized appraisals with unsatis-factory ratings, in addition to the appraisals of the2 gnevants When Loretto received the unsatisfac-tory appraisals from the Respondent, he consultedhis grievance files and discovered that he had ap-proximately 22 or 23 grievances from drafters pro-testing unsatisfactory performance appraisals Inearly May 1987, Loretto called Loskorn and in-formed him that he believed he had not receivedall the appraisals he had been promised During theconversation, Loretto named 2 employees whoseappraisals he believed had been omitted from the'The parties agreed to waive the first step of the grievance procedure6 There are 40 drafters in the Respondent's western New York area299 NLRB No 44 352DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD14 he had received In both instances, the Respond-ent's official, William Donaldson,7 replied that theappraisals had not been sent to the Union becausethe employees had not been or were not currentlydrafters Loretto did not give Loskorn and Donald-son the names of all the employees on his griev-ance list nor were they requested by the Respond-ent 8 Thereafter, Loretto renewed his original re-quest for the performance appraisals of all draftersfor the 5-year period 92 Case 3-CA-15166According to the parties' stipulation, the follow-ing facts have been established Since about July 3,1989, the Union, by letter, has requested the tardi-ness control records of bargaining unit employeesemployed at the Respondent's Tonawanda, NewYork garage This information is necessary and rel-evant to the Union's processing of a grievanceSince about July 11, 1989, the Respondent, byletter from John Richardson, the Respondent'sacting director of labor relations, has failed and re-fused to furnish the requested information The Re-spondent's position is that the tardiness recordsmay only be provided with the written consent ofthe employeesB DiscussionThe judge found that the Respondent violatedSection 8(a)(5) and (1) by refusing to furnish theUnion with the performance appraisals of all draft-ers in the western area of New York for the years1981 through 1986 The Respondent first excepts tothe judge's decision on the ground that, under arti-cle 35 of the parties' collective-bargaining agree-ment, the Union waived its right to receive theperformance appraisals without the consent of theaffected employees 107 Loskom brought Donaldson Into the conversation because he hadcompiled the unsatisfactory appraisals and forwarded them to the Unionat Loskorn's request8 Loretto testified, however, that, after his conversation with Loskomand Donaldson, he gave the list of grievants to Jan Borman, the Union'sarea vice president and chief steward, who venfied that the employees onthe list were drafters and that, of the two individuals named by Lorettoto Loskorn and Donaldson, one was not a drafter and the other had beendemoted but had not filed a grievance concerning the demotion• Loretto testified that he renewed his original request during the May1987 telephone conversation with Loskorn and Donaldson and again at athird-step meeting on July 16, 1987, and the request was refused Loskorndenied that Loretto requested all the appraisals then or at the subsequentthird-step meeting The Respondent's officials also deny that the Unionmade a request for the appraisals at that meeting There is no dispute,however, that the Union, by letter dated December 22, 1987, requestedthe appraisals of all drafters in western New York for the years 1981through 198610 Similarly, in Case 3-CA-15166, the Respondent has refused to fur-nish tardiness records of employees, on the ground that the Union hasfailed to provide releases from the affected employees as required by art35As set forth in the judge's decision, article 35provides that an employee may inspect the per-formance appraisals and absence and tardinessrecords contained in his or her employee file onceeach year and that the Union may inspect thoserecords on reasonable notice and at reasonabletimes with the employee's written consent The Re-spondent contends that, by this provision, theUnion waived its right to inspect the employees'performance appraisals without their written con-sent and that, when the consents were not forth-coming, the Respondent was justified in refusmg toprovide the drafters' appraisalsThe General Counsel argues that article 35 is nota clear and unmistakable waiver of the Union'sright to the appraisals for use in the processing ofgrievances to which they are relevant He notesthat article 35 does not, on its face, speak to gnev-ance processing, and it thus expands the Union'sright to information by permitting the Union to in-spect the documents without regard to any poten-tial relevance to the Union's duty as collective-bar-gaining representative Furthermore, the GeneralCounsel argues, if article 35 could be construed asa waiver of the Union's right to employee records,such a waiver was inadvertent and, thus, could notclearly and unmistakably manifest an intention onthe Union's part to waive its statutory right to in-formation In addition, the General Counsel arguesthat the past practice of the parties demonstratesthat article 35 has not been understood by the par-ties to require releases before the Union couldobtain employee recordsAs both parties recognize, we will find a waiverof a statutory right only when there is a clear andunmistakable manifestation of an intent to waivethe right Metropolitan Edison Co v NLRB, 460U S 693 (1983) We find that article 35 does notmeet this standardAs the judge noted, the parties' collective-bar-gaining agreement, including the grievance proce-dure set forth m article 11, is silent on the Union'sstatutory right to obtain information necessary tothe performance of its duties as collective-bargain-ing representative of the Respondent's employeesThe record discloses that the Union originally pro-posed article 35 in 1968, in order to guarantee em-ployees the right to inspect their records, and topermit the Union to do so on the employees' behalfwith their consent The record further disclosesthat the Union proposed article 35 in part to meetthe Respondent's complaint that the Union filedtoo many grievances, this provision permitted theUnion to inspect an employee's records to deter-mine, in advance of filing, whether a potentialgrievance had merit Thus, although article 35 re- NEW YORK TELEPHONE CO353quires the Union to obtain an employee's consentto inspect his or her records when no grievance ispending, we cannot say that the Union intendedclearly and unmistakably to waive its statutorynght to information that may be relevant to theprocessing of grievances after the grievances havebeen filed with the RespondentThe Respondent's belated assertion of article 35as a basis for its refusal to furnish the performanceappraisals is also inconsistent with its own actionsearlier in this case Although the Respondent's offi-cial, Edward Bushway, informed Loretto that theRespondent would not produce the requested ap-praisals without employee releases, neither he norany official asserted article 35 or any other con-tract provision as the foundation for this require-ment until after the Union renewed its original re-quest For example, in its Apnl 24, 1987 letter, theRespondent denied the Union's request on thegrounds that it was, "unreasonable and not relevantto the grievance," and not on the ground that theUnion failed to provide the employees' writtenconsent as required by article 35 Indeed, the Re-spondent subsequently provided the unsatisfactoryappraisals to the Union without the drafters' con-sent Thus, not only can we not say that the Unionclearly and unmistakably intended to waive its stat-utory right to information under article 35, but it isequally clear that the Respondent itself did not in-terpret the provision to operate in the manner itnow suggestsAccordingly, we find that the Union did notwaive its nght under article 35 to receive the ap-praisals of all drafters in western New York for theyears 1981 through 1986The Respondent next contends that the Unionwaived its right to receive the performance ap-praisals of all drafters by subsequently agreeing toaccept only those appraisals with unsatisfactory no-tations We disagreeTo determine whether the Union waived itsright to the performance appraisals it now seeks byagreeing to accept less than it was legally entitledto, we apply the clear and unmistakable standard,set forth above, to the circumstances surroundingthe compromise We find no such clear and unmis-takable waiverThe record discloses that, after Bushway deniedthe Union's request for the appraisals of all draftersat the second-step grievance meeting, Lorettocalled Loskorn to pursue the matter When Loi-korn also denied Loretto's request as "too burden-" In addition, we find that the Union is entitled to receive the tardi-ness control records of employees at the Respondent's Tonawanda, NewYork garage, without first obtaining the employees' wntten consent Seefn 1, abovesome," Loretto made some initial offers of compro-mise, which were also rejected," and ultimatelyagreed to accept the unsatisfactory appraisalsThere is no evidence, however, that the Unionclearly and unmistakably intended this compromiseto operate as an unconditional abandonment of itsoriginal request In the absence of any evidence tothe contrary, it is just as likely that the Unionhoped the compromise would render its original re-quest unnecessary When it appeared to the Unionthat there were possibly eight or nine more drafterswho had received unsatisfactory appraisals than theRespondent claimed, its hope that the compromisewould suffice disappeared We cannot equate theUnion's initial optimism with a clear and unmistak-able intent to abandon unconditionally its originalrequestWe also reject the Respondent's contention thatthe Union was obligated to consult its files to at-tempt to determine which appraisals had beenomitted from the group furnished by the Respond-ent 13 It is sufficient that, after verifying that theemployees on its grievance list were drafters, theUnion renewed its original request in the good-faith belief that some appraisals were missingAccordingly, we find that the Respondent's fail-ure to provide the requested information violatedSection 8(a)(5) and (1)AMENDED CONCLUSIONS OF LAWSubstitute the following for Conclusion of Law5"5 By failing and refusing to provide the Unionwith the performance appraisals of all of its em-ployees in western New York in the title of drafterfor the years 1981 through 1986, and the tardinesscontrol records for employees at the Tonawanda,New York garage, the Respondent unlawfully re-fused to bargain in violation of Section 8(a)(5) and(1) of the Act"ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified and set forth in full below andorders that the Respondent, New York TelephoneCompany, Buffalo, New York, its officers, agents,successors, and assigns, shall1 Cease and desist from" According to Loretto's uncontradicted testimony, he offered toshare the cost of copying the appraisals or to inspect the documents with-out copying them Loskorn did not testify regarding the substance of thisconversation with Loretto" We note that the 14 appraisals produced by the Respondent hadbeen furnished without names, addresses, or social secunty numbers Itwould have been, at best, guesswork for the Union to compare the sani-tized appraisals with those, if any, in its possession 354DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD(a)Refusing to bargain collectively with Com-munications Workers of America, Local 1122, byrefusing to furnish it with the performance apprais-als, with the names, addresses, and social securitynumbers deleted, of all its employees in westernNew York in the title of drafter, for the years 1981through 1986, and by refusing to furnish the tardi-ness control records for employees at the Tona-wanda, New York garage(b)In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act2 Take the following affirmative action neces-sary to effectuate the policies of the Act(a)Furnish, on request, to the CommunicationsWorkers of Amenca, Local 1122, the performanceappraisals, with the names, addresses, and social se-cunty numbers deleted, of all its employees inwestern New York in the title of drafter, for theyears 1981 through 1986, and the tardiness controlrecords for employees at the Tonawanda, NewYork garage(b)Post at its western New York facilities copiesof the attached notice marked "Appendix "14Copies of the notice, on forms provided by the Re-gional Director for Region 3, after being signed bythe Respondent's authorized representative, shall beposted by the Respondent immediately upon re-ceipt and maintained for 60 consecutive days inconspicuous places including all places where no-tices to employees are customarily posted Reason-able steps shall be taken by the Respondent toensure that the notices are not altered, defaced, orcovered by any other material(c)Notify the Regional Director in wntingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply14 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board"APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeWE WILL NOT refuse to bargain collectively withCommunications Workers of America, Local 1122,by refusing to furnish it with performance apprais-als, with the names, addresses, and social securitynumbers deleted, of all our employees in westernNew York in the title of drafter, for the years 1981through 1986, or by refusing to furnish it with thetardiness control records of our employees at theTonawanda, New York garageWE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the nghts guaranteed you by Section 7 ofthe ActWE WILL furnish, on request, to the Communica-tions Workers of America, Local 1122, the per-formance appraisals, with the names, addresses, andsocial security numbers deleted, of all our employ-ees in western New York in the title of drafter, forthe years 1981 through 1986, and the tardiness con-trol records for our employees at the Tonawanda,New York garageNEW YORK TELEPHONE COMPANYMichael Cooperman, Esq , for the General CounselMichael Hertzberg, Esq , of New York, New York, forthe RespondentDECISIONSTATEMENT OF THE CASESTEVEN DAVIS, Administrative Law Judge Pursuantto charges filed in Cases 3-CA-14228 and 3-CA-14280on February 29 and March 23, 1988, respectively, byCommunications Workers of America, Local 1122(Union), an amended consolidated complaint was issuedagainst New York Telephone Company (Respondent) onApnl 29, 1988The complaint, as amended before and at the hearing,alleges that Respondent failed to furnish the Union withcertain mformation which is necessary for and relevantto the Union's performance of its function as the exclu-sive collective-bargaining representative of the employ-ees in the unitSpecifically, the complaint alleges that the Union re-quested and the Respondent failed to furnish it with(a)information relating to the maintenance of thecosmic frame equipment at Respondent's Lancaster,New York central office and the subcontracting ar-rangement pertaining to the cosmic frame, and(b)performance appraisals from 1981 through1986 for individuals employed by Respondent in theunit as drafters in Western New YorkRespondent's answer denied the material allegations ofthe complaint and set forth certain affirmative defensesOn January 25 and 26, 1989, a hearing was held beforeme in Buffalo, New York On the entire case, includingmy observation of the demeanor of the witnesses andafter consideration of the briefs filed by the parties, Imake the following NEW YORK TELEPHONE CO355,FINDINGS OF FACTI JURISDICTIONRespondent, a corporation, having an office and placeof business in Buffalo, New York, has been engaged inthe furnishing of telephone communication servicesDuring the past 12 months, Respondent, in the courseand conduct of its business operations, derived gross rev-enues in excess of $100,000, and purchased and receivedat its Buffalo, New York facility, products, goods, andmaterials valued in excess of $5000 directly from pointsoutside New York State Respondent admits, and I find,that it is an employer engaged in commerce within themeaning of Section 2(2), (6), and (7) of the ActRespondent also admits, and I find, that the Union is alabor organization within the meaning of Section 2(5) ofthe ActII THE ALLEGED UNFAIR LABOR PRACTICESA The Request for Performance Appraisals1 The FactsThe complaint alleges that since about December 22,1987, the Union, by letter, has requested Respondent tofurnish the Union with performance appraisals from 1981through 1986 for drafters in western New York StateRespondent raises several defenses, including that arti-cle 35 of the parties' contract requires the Union toobtain the consent of employees in order to obtain theirappraisalsIn November 1986, two employees, Deborah Hender-son and Phyllis Tracy, were downgraded•demotedfrom their positions as drafters, to engineer study clerksThe Union filed grievances protesting the "unjustdowngrades" The grievance was denied by the Re-spondent The Union and Respondent agreed to waivestep 1 of the grievance procedureIn early 1987, the Union notified the Respondent inwriting that it would appeal the denials of the griev-ances Attached to this notification was a request for in-formation which the Union sought for its use at thesecond-step grievance meeting, as followsAppraisals for all other drafters, for [sic] last 5yearsInasmuch as there are about 40 drafters in the unit,such a request involved about 200 appraisalsA second-step grievance meeting was held on April20, 1987 Not having received the requested informationprior to the meeting, Union Executive Vice PresidentDonald Loretto asked at the meeting for that informa-tion According to Loretto, Edward Bushway, Respond-ent's district manager of engineering, denied that re-quest 1 Loretto asked him why the two workers weredemoted Bushway replied that they had 5 consecutiveyears of unsatisfactory performance appraisals and wereunsatisfactory employees Loretto further stated that heI William Donaldson, Respondent's official, was also present at thatmeetingtold Bushway that Respondent's standards were beingunfairly applied in that the standards for performance ap-plied to employees in the Buffalo area were differentthan those in effect for drafters in other parts of NewYork StateAccordingly, Loretto stated that he asked for the pro-ductivity and quality standards used in appraising em-ployees in the engineering department from 1980through 1987 for all of Respondent's districts Lorettowanted those records in order to compare the standardsfor performance in the various districts of the Company'soperations Bushway denied that requestLoretto further stated that at that meeting Bushwaytold him that he (Loretto) needed employees' consent orreleases to obtain information relating to grievancesLoretto replied that he did not need releases to obtainthis information 2, When the meeting ended, Loretto called Henry Los-korn, Respondent's associate director of labor relationsand requested the information An agreement wasreached whereby Loretto agreed to accept "sanitized"appraisals•appraisals in which the names, addresses, andsocial security numbers of the employees involved wereremoved from the documents•of all drafters having anunsatisfactory rating in any rating category in the past 5years Loretto agreed to accept this information in lieuof his previous request for the appraisals of all draftersfor the past 5 yearsOn April 24, 1987, Respondent sent the Union a letterdenying the grievance and stating that "the informationrequested by the Union is unreasonable and not relevantto the gnevance "On April 28, 1987, William Donaldson, Respondent'sofficial, sent Loretto the following letter, in relevantpartAs you agreed to with Mr Loskorn, attached areall the Western Area Drafter appraisals for the lastfive years which contain unsatisfactory ratings anda matrix indicating sameI have also included P Tracy and M Hender-son's 1986 appraisals which you requested Theyrepresent ten months as drafters and two months inthe Engineering Studies Clerk positionIncluded in the April 28 letter were 14 appraisals ofemployees other than the 2 grievantsLoretto testified that on receiving the 14 appraisals hechecked the nuthber of grievances on file in his officeand came to the conclusion that there must have beenmore than 14 unsatisfactory appraisals Loretto hadabout 22 or 23 grievances of drafters on file He did notcheck to see whether he had appraisals for any of thosedrafters nor did he compare the appraisals he receivedwith those he may have had in his files Nevertheless,Loretto believed that eight or nine other employees musthave had unsatisfactory appraisals, and that those werenot forwarded to him as promised by Loskorn2 This contradicts Loretto's testimony that the first time he heard ofthe requirment of employee consent to release if was in the Re-spondent's answer to the complaint Issued in this case 356DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDAccordingly, in May 1987, Loretto called Loskomand told him that not all of the appraisals were sent tohim because of the greater number of grievances he hadon file Loskorn told him that all the appraisals turnedover to the Union constituted all the unsatisfactory ap-praisals in the Respondent's possession Loskorn askedhim for the names of the employees he believed weremissing Loretto stated that he did not tell Loskom allthe names, nor did Respondent ask for all the names ofthe allegedly missing appraisals Loretto stated that heasked for all the appraisals, and Loskorn refusedOn July 16, 1987, a third-step meeting was heldPresent were Loretto and Respondent officials Loskorn,John Finnegan, and Robert Tait Loretto testified that atthat meeting he asked again for all the appraisals andstandards that had been previously requested The re-quest was refused Loretto further stated that at themeeting there was no discussion concerning his need toobtain written permission from employees in order to re-ceive their appraisals Loretto further stated that at thatmeeting Respondent did not rely on the confidentialityof the documents in refusing to release themRespondent's officials Finnegan, Loskom, and Tait alldenied that the Union made any request for appraisals atthat meetingLoretto testified that following that meeting, he of-fered to accept sanitized copies of all the appraisals andoffered to help pay for their production Respondent re-fused to produce themOn December 22, 1987, Loretto sent the followingletter to LoskornTo further prepare and make a final decision onwhether to arbitrate the [grievances relating to thedemotions] please make available to me the follow-ing information1 The written guidelines, for the W N Y Engi-neering Department, that affix the productivity andquality standards for the years 1981 through 19862 The appraisals of all employees in WNY in thetitle of Drafter for the years 1981 through 1986According to Loskorn, following his receipt of theletter, he told Loretto that, pursuant to article 35 of thecontract, he would have to obtain the releases of all theemployees in order to obtain the rest of the appraisalsLoretto denied that Loskom made such a commentWhen the information was not forthcoming, Lorettofiled a chargeArticle 35 of the contract states as followsInspection of Employee RecordsOnce each year an employee may inspect the ap-praisals of his performance as an employee, or en-tries in his personnel record with respect to absenceor tardiness Also on reasonable notice and at rea-sonable intervals, a Local Union Officer or Interna-tional Union Representative may inspect the itemsin an employee's record referred to above if suchLocal Union Officer or International Union Repre-sentative has the employee's written consent to dosoAs set forth above, Respondent relies on article 35 inits refusal to deliver the requested documents to theUnionDonald Sanchez, a former union official, testified as tothe origin of article 35 He stated that in 1968, the Unionproposed what later became article 35 It was proposedin order to require Respondent to make available to theemployees their personnel file Sanchez stated that pnorto 1968, the Union was given appraisals where they wererelevant to a grievance There was no requirement, atthat time, to obtain the consent of the employee whoseappraisal the Union sought He further stated that theemployees represented by the Union wanted the Unionto be able to see their records The requirement that theUnion have the consent of the employee before lookingat a record was addressed to the situation where the filecontained very personal information Sanchez noted that,faced with an accusation by Respondent that the Unionfiled too many grievances, the Union sought access toemployee records, through article 35, in order to exam-ine personnel files and if necessary tell the employee thathis grievance had no meritLoretto stated that after the inclusion of article 35, hehas received appraisals of employees, for comparisonpurposes, in connection with grievances filed by otheremployees As to those nongnevant appraisals, and the14 appraisals given to him in April 1987, Loretto was notasked by Respondent to obtain releases from the employ-ees involved2 Analysis and discussionAn employer has a duty to provide on request mfor-mation relevant "to the union in carrying out its statuto-ry duties and responsibilities" NLRB v Acme IndustrialCo, 385 U S 432, 437 (1967)The standard for determining whether the informationis relevant to a grievance is a "liberal, discovery-typestandard " Acme Industrial, supra at 437 The informationrequested need not necessarily be dispositive of the issuebetween the parties, it need only have some bearing onitRespondent first argues that the information requestedby the Union, "the appraisals of all employees in West-ern New York in the title of Drafter for the years 1981through 1986" is irrelevant to the grievances relating tothe two demoted employees However, the Umon con-tends that it needed the appraisals of all the drafters inorder to compare them with those of the grievants Asset forth above, the two grievants were demoted becausethey had 5 consecutive years of unsatisfactory appraisalsand were therefore unsatisfactory employees As relatedby Union Official Loretto to Respondent's official Bush-way, the Union posed the question whether other em-ployees also had 5 consecutive years of unsatisfactoryappraisals and were not disciplinedIn Safeway Stores, 270 NLRB 193, 196 (1984), andPease Co, 251 NLRB 540, 550 (1980), the Board foundthat the unions' requests for performance evaluations ofall employees was relevant and necessary to their respon-sibility as bargaining agents NEW YORK TELEPHONE CO357In Pfizer, Inc , 268 NLRB 916, 918 (1984), the unionrequested any documents which related to employeesbeing disciplined under a certain rule by the employerThe purpose of this request was to determine whetherthe grievant was properly punished for engaging in afight with a coworker The Board statedIn order to determine whether rules have been ap-plied evenhandedly it is necessary to compare theemployment history of employees disciplined forthe same rule violations [T]he documents re-lating to the other employees disciplined underrules 5 and 8 are relevant to a determination as towhether the Respondent, in taking into account pastwork performance, has treated like cases in a likemanner, or whether there has been disparate treat-ment This information may therefore be of use tothe Union either in deciding whether to proceed toarbitration, or in the arbitration proceeding Cer-tainly, we find that there is a "probability that theinformation [is] relevant, and that it would beof use to the union in carrying out its statutoryduties and responsibilities" 268 NLRB at 919Clearly, pursuant to the above principles, the Union'srequest for the performance appraisals of all westernNew York drafters from 1981 through 1986 is relevant toa determination of whether the demotions of the twogrievants for having 5 consecutive years of unsatisfac-tory appraisals was consistent with the manner in whichother employees in the unit were treated Such a com-parison could only be made if the Union was in posses-sion of the performance appraisals of the other employ-ees in the unitRespondent also argues that the Union is not entitledto the documents it requested because the Union (a)waived any right it may have had to the documents byagreeing to accept unsatisfactory appraisals in lieu of allthe appraisals and (b) exhibited bad faith by repudiatingits agreement with Respondent to accept the sanitizedunsatisfactory appraisals in lieu of its pnor request for allthe appraisalsAs set forth above, Loretto first requested all the ap-praisals of all drafters for the past 5 years He agreed,however, to accept sanitized unsatisfactory appraisals inlieu of the documents originally requested Respondentcontends that the actions of the Union in compromisingits demand and later repudiating its agreement to acceptfewer appraisals precludes it from now, again, demand-ing all the appraisals Although the Union did agree toaccept fewer appraisals than it originally sought, once itobtained those appraisals, it had a good-faith belief, basedon its review of the grievances in its files, that not all theunsatisfactory appraisals had been provided it, and there-fore properly demanded what it had originally sought•all the appraisals Respondent claims that the Union didnot in good faith seek the additional records because itonly superficially questioned Respondent concernmg theallegedly missing unsatisfactory appraisals Thus, Lorettoconceded that he only asked about a couple of names ofpersons whose gnevances he had and for whom he re-ceived no unsatisfactory appraisal However, in viewingthis type of case, considenng the broad "discovery"standard applied in such cases, I do not believe that theUnion should properly be limited to its original demandbecause it could not articulate which unsatisfactory ap-praisals were missing Thus, notwithstanding Loskorn'sadmitted statement to Loretto that the appraisals provid-ed constituted all those agreed to be given to the Union,the Union was entitled to see, for itself, the appraisals in-volved Thus, the Union did not have to take the Re-spondent's word that it provided all the appraisals agreedto Nor should the Union be put in a position where itwas incumbent on it to provide the Respondent with thenames of those it believed were withheld The facts thatcertain information may be known by a union, or itcould obtain it from employees does not relieve an em-ployer from providing the "official version" of such in-formation from its files New York Times Go, 265 NLRB353 (1982), .1 P Stevens Go, 239 NLRB 738, 746 (1978)See West Point Pepperell, 290 NLRB 1242 (1988), wherethe Board rejected the employer's argument that theunion, in bad faith, sought information relating employ-ees' production in order to harass or embarrass the highproducing employeesRespondent further argues that the Union waived, byspecific contract language, its right to the information re-quested The burden is on the Respondent to establish a"clear and unmistakable" waiver on the part of theUnion NLRB v Perkins Machine Co, 326 F 2d 488 (1stCif 1968), Timken Roller Bearing Co, 325 F 2d 746 (6thCir 1963)A union may waive its statutory right to receive infor-mation from the employer Such a waiver may be bycontract However, as the Supreme Court stated in Met-ropolitan Edison Co v NLRB, 460 U S 705, 708 (1983)We will not infer from a general contractual provi-sion that the parties intended to waive a statutorilyprotected right unless the undertaking is "explicitlystated" More succinctly, the waiver must be clearand unmistakableThe Second Circuit Court of Appeals stated as fol-lowsNational labor policy disfavors waivers of statutoryrights by unions and thus a union's intention towaive a right must be clear before a claim ofwaiver can succeed Waivers can occur by ex-press provision in the collective bargaining agree-ment The language of a collective bargainingagreement will effectuate a waiver only if it is"clear and unmistakable" in waiving the statutoryright Chesapeake & Potomac Telephone Co vNLRB, 687 F 2d 633, 636 (1982)The contractual provision relied on by Respondent insupport of its argument that the Union contractuallywaived its right to receive the appraisals sought is as fol-lowsArticle 35 Inspection of Employee Records 358DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDOnce each year an employee may inspect the ap-praisals of his performance as an employee, or en-tries in his personnel record with respect to absenceor tardiness Also on reasonable notice and at rea-sonable intervals, a Local Union Officer or Interna-tional Union Representative may inspect the itemsin an employee's record referred to above if suchLocal Union Officer or International Union Repre-sentative has the employee's written consent to dosoThere was much testimony, set forth above, concern-ing the fact that this provision was proposed by theUnion, and the Union's intent in obtaining this clauseHowever, I believe that the clause unambiguously setsforth the context in which this clause is to be appliedWhere contractual provisions are unambiguous, extrinsicevidence need not be considered Kal Kan Foods, 288NLRB 590 (1988), NLRB v Electrical Workers Local 11,772 F 2d 571, 575 (9th Cir 1985) The provision appearsin a section entitled "Inspection of Employee Records"Its primary purpose is to establish a right in behalf of theemployee to view his personnel record Apparently, nosuch right existed prior to this clauseIn addition, the provision permits a union official toview certain documents in an employee's personnel file ifhe has the written consent of the employee to do soGeneral Counsel argues that this requirement is not ap-plicable to situations where the Union requests such doc-uments from Respondent for the purpose of processinggrievances Respondent contends that this clause coversall situations in which the Union wishes to examine doc-uments in an employee's file, mcludmg the processing ofgrievancesArticle 35, on its face, clearly refers and is applicableto the situation where an employee wishes to view thedocuments in his personnel file, and the related circum-stance where the Union wishes to view such papers inthat particular employee's file Article 35 has no refer-ence to the Union's statutory right to obtain informationnecessary to the performance of its duties as the bargain-ing representative of the employees The clause refers tothe Union's ability to obtain documents "at reasonable in-tervals" This has some reference to the 1-year intervalat which employees may view their files, and is relatedto the employee's request to inspect documents Thus, ifthe employee wishes the Union to inspect his records,the Union may do so on reasonable notice and at reason-able intervals with the employee's written consent TheUnion would not be so limited to looking at such docu-ments "at reasonable intervals" where it wished to do sofor the purpose of processing grievances or prospectivegrievances, where such grievances might be filed withsome regularity In fact, when the 14 appraisal formswere turned over to the Union after an agreement wasreached with it, no consent forms were obtained by theUnion from the employees whose appraisals were pro-ducedThe grievance procedure, set forth in article 11 of thecontract prescribes an elaborate method for the process-ing of grievances That provision is silent on the Union'sright to obtain information In order to find that article35 applied to the processing of grievances and precludedthe Union from obtaining appraisals for such purposeswithout the written consent of the appraisees, I wouldhave to find that the Union clearly and unmistakablywaived its statutory right to obtain such informationwithout the consent of the workers whose appraisals itsought As found above, the documents sought, the ap-praisals of other workers, are unquestionably relevantand reasonably necessary to the Union in the perform-ance of its role as the employees' collective-bargainingrepresentative Article 35 is limited to the inspection ofemployee records•not the Umon's use of them for theprocessing of grievances Article 35 provides a proce-dure for the Union's inspection of worker personnel files"at regular intervals" which is directly at odds with aunion's right to obtain them promptly for its use in thetimely processing of grievances Moreover, the parties'actual practice has not been to require the Union toobtain such releases in order to obtain the documents atissue General Dynamics, 270 NLRB 829, 830 (1984)Under these circumstances, and given the national policydisfavoring waivers of statutory rights, I cannot find thatthe Union clearly and unmistakably waived its right toobtain employee appraisals, on request, without first ob-taining the written consent of the employees involvedI accordingly find and conclude that the Union wasentitled to receive the appraisals it requested Inasmuchas the Union accepted copies of the 14 appraisals withoutthe names, addresses, or social security numbers of theemployees involved, and Loretto testified that after step3 of the gnevance procedure he offered to accept such"sanitized" copies of all the appraisals, I will recommendin my Order that Respondent be required to producecopies of such appraisals without the names, addresses,or social security numbers of the employees involvedB The Request for Subcontracting Information1 The factsThe complaint alleges that smce on about December15, 1987, the Union has requested Respondent to furnishthe Union with information relating to the maintenanceof the cosmic frame equipment at the Respondent's Lan-caster, New York central office and the subcontractingarrangement pertaining to the cosmic frameIn early 1987, a new frame was installed at the Lancas-ter facility Basically, the frame houses the cross connec-tions between the telephone cable entering the Respond-ent's facility and the telephone wires leaving the buildingwhich go to customers Respondent contracted withNorthern Telecom to build the new frame Northern Te-lecom contracted with McClain Communications for theactual installation of the frameDuring its installation, the old frame continued in op-eration, providing service to Respondent's customersOnce the new frame was installed, "board to board"tests were run to ensure that the connections made werecorrect, and matched the connections on the old frameFollowing installation of the new frame, if a customerhad a service change•a new telephone number or can-cellation of service•such change was done by the con- •••†NEW YORK TELEPHONE CO359tractor's employees on the new frame Such change inservice work was ordinarily done by Respondent's em-ployees, and they continued to do such work on the oldframe prior to the "cut-over" to the new frameThe Union does not now claim that it was entitled todo the work of the installation of the new frame, northat the work was improperly subcontracted Rather, itargues that employees represented by it were entitled toperform the repair or service change work on the newframe The Union filed charges in August and September1987, in Case 3-CA-13920 which alleged the Respond-ent's alleged unlawful unilateral subcontracting of themaintenance work of the newly installed frame 3 OnSeptember 28, 1987, the Regional Director deferredprocessing of the charge because the matter was gneva-ble under the parties' collective-bargaining contractOn October 16, 1987, the Union filed the instant griev-ance which states in relevant partViolation of Article 1•McClain employeesused to complete service orders on cosmic frameafter initial cross connections were completed8/10/87 non-bargaining unit employees maintainingnew frame4As set forth on the grievance form, the Respondent'sposition was that the contractor was hired for the com-plete cosmic frame job, until the cutover was madeA second-step grievance meeting was held on October30, 1987 According to Michael Ferrentino, the Union'spresident, he argued that the bargaining unit employees,those represented by the Union, and not the contractor'semployees, should be doing the corrections work on thenew frame He further argued that such unit employeescurrently performed that work on the old frame andshould therefore be entitled to perform such work on thenew frame Ferrentmo stated that he asked for a copy ofthe contract [between Respondent and Northern Tele-com] Respondent's official Roy Jordan refused to supplyit, but said he would check with the labor relations de-partmentIn November and December 1987, the Union filed acharge in Case 3-CA-14062 which alleged Respondent'sfailure to supply it with a copy of the subcontractOn November 16, 1987, the Union notified the Re-spondent in writing that it was appealing the grievanceto the third step, and requested the following informa-tionRequest engineer in charge of bids and contract forLancaster D M S job [to] be at third step grievancemeetingDocuments showingWhen frame purchasedHow frame purchased3 The collective-bargaining agreement's provision relating to subcon-tracting is as followsArticle I3•The Company will not contract out work if such con-tracting out will cause, currently and directly, layoffs from employ-ment with the Company or part-timing of present employees4 Article I of the contract is the recognition clause by which Respond-ent recognizes the Union as the sole and exclusive representative for itsbargaining unit employeesFrom who purchasedWhen frame was accepted by NY TelephoneCopy of orders delivered to C 0 from L A COn December 14, 1987, Respondent's official HenryLoskorn gave Ferrentmo two letters between Respond-ent and Northern Telecom which, according to Loskorn,constituted the contract for the installation and mainte-nance of the new cosmic frame The letters constitutedthe offer and the acceptance of the work set forth Es-sentially, it called for Northern Telecom to run the initialcross connections and additional cross-connections gen-erated by service orders, install protector units, runboard to board tests, and clear board to board errorsThe letters had the cost figures deleted Ferrentmo tes-tified that he agreed with Loskorn that he would acceptthe two letters with the cost figures delete and wouldwithdraw the charge in Case 3rCA-14062 Ferrentmofurther stated that on receiving the two letters he calledthe Board agent and told the agent that the two lettershe received satisfied his request for a copy of the con-tract made at the second grievance step, and that hewould withdraw the charge On December 15, Ferren-tmo sent the Board a letter requesting withdrawal of itscharge The letter stated that "Mr Loskorn has sup-plied us with all the information available concerningcontractual arrangements" The request for withdrawalwas approved by the Regional DirectorOn December 15, the day Ferrentmo sent his letter re-questing withdrawal of the Union's charge, he and UnionRepresentatives Don Hoak and Donald Loretto met at athird-step grievance meeting regarding this grievance,with Respondent's officials John Finnegan, Henry Los-korn, and Robert TaitLoretto testified that the basis of the grievance wasthat Respondent violated article 1•the recognitionclause of the contract•in that the work performed byMcClam's employees was bargaining unit work It washis position that Respondent violated the contract bycontracting with Northern Telecom instead of bargainingwith the Union for such workLoretto and Ferrentmo testified that they wentthrough each item on the two letters supplied by Re-spondent and asked questions concerning them in orderto support their case that the Respondent was improper-ly contracting for bargaining unit employeesFerrentmo stated that it was the Respondent's positionat the grievance meetings that the job was a contractpursuant to which the contractor was paid a set price toinstall and fix the errors made by the contractor's em-ployees However, according to Ferrentmo, the lettersstated that the contract was based on a time and expensebasis, with hourly rates provided for Thus, Ferrentmobelieved that this was not a legitimate subcontract, but ameans by which employees outside the bargaining unitwere utilized to perform unit work and paid an hourlyrate which differed from the collective-bargaining agree-ment's wage rateAccording to the Union, Respondent's officials did notknow the answers to many of the questions asked, orsaid that the questions were irrelevant 360DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDOn January 20, 1988, John Finnegan, Respondent's di-rector of labor relations sent a letter to Union Represent-ative Hoak, in which he denied the grievance, sayingthat the "Company has the right to contract work andno violation of Article 1 was committed." Finnegan fur-ther stated:The series of questions asked at third step are beingresearched and in some cases additional clarificationhas been requested from the Union. The Companyis responding as the individual issues are clarified, ifnecessary and answers are developed.On February 1, Loretto wrote to Respondent's officialLoskorn and told him that he had not received a re-sponse to his December 22 letter requesting informa-tion.5When no answer from Respondent was forthcoming,the Union filed the instant charge on February 29, 1988,which alleged the failure to provide certain information.On April 6, 1988, Union Official Loretto sent a letterto Board Agent Revs Betha' which set forth the infor-mation requested by the Union at the December 15 meet-ing.On April 14, Board Agent Betha' sent the list to Re-spondent, and inquired whether it would provide the re-quested information.On April 26, Beverly Gross, Respondent's attorney,sent a letter to Betha' in which she responded to eachalleged request, and attached a copy of the minutes takenby its officials at the December 15 meeting in support ofher response.Based on the testimony of the witnesses for the Unionand Respondent, and the documentary evidence, includ-ing the minutes of the December 15 meeting taken byRespondent and the Union, and the letters of agentBetha' and Respondent's attorney Gross, I find that thefollowing questions were asked at the December 15meeting and the following answers given, either at thattime, or in Gross' letter of April 6.Q. The name of the McClain supervisor who ad-ministered the work.6A. Raymond Pugh.Q. Were work assignments were given to thecontractor on a daily basis.A. Yes.5 The letter stated that on January 14, 1988, Loretto, Loskorn, andFinnegan had a conversation regarding his December 22 request for in-formation. Loretto testified that in that conversation he asked Finneganand Loskorn whether they received his letter and if they would providethe information requested. Finnegan allegedly replied that he would con-sider it. Loskorn testified that in that conversation he provided certaininformation to Loretto as to the name of the McClain supervisor, and thefact that the maintenance administrators did not work with the contrac-tor. According to Loskorn, Loretto said he would call Loskorn if he hadany more questions, and did not do so.6.1t should be noted that Respondent's official Loskorn testified at thehearing that much of the information allegedly requested at the meetingwas not in fact requested. Nevertheless, the minutes of that meeting, asprovided by Gross to the Board agent, contains answers given at thatmeeting to certain questions which Loskorn claims were not asked. Suchquestions include the name of the McClain supervisor who administeredthe work; whether the work assignments were given on a daily basis; andhow the contractor accomplished the board-to-board test.Q. What is the meaning of install protectorunits?7A. Heat coils.Q. Has Respondent ever contracted the board toboard test, and where?A. Loskorn testified that Respondent gave no re-sponse at the meeting, but Gross' letter stated thatsuch work has only been done by Respondent.Q. What tools were used to perform the board toboard test? Who owned the tools?A. Punch-on tool or possible dial set. Respondentdid the testing.Q. Who decided whether or not the cross con-nections which had been run were correct?A. Respondent denies that this question wasasked.Q. Who decided what physical arrangement ofCentral Office equipment was correct?A. Respondent states that it does not understandthis question.Q. How was the contractor paid for performingthe original and maintenance work on the frame?A. Respondent states that such information wasnot relevant.Q. Did the contractor work with and under thedirection of a Maintenance Administrator (a Unionrepresented employee of Respondent?)A. No.Q. The Union requested an explanation of the fol-lowing sentence of the contract dated February 4,1987: "Switched services will still be responsible forall COSMIC II frame related jobs as in the past."A. Respondent denied that question was asked.Q. The Union asked for an explanation of theterm "all expenses" in the following section of thecontract between Respondent and Northern Tele-com: "The prices of $ . . . regular time and $. . .overtime will include the installer and all expenses."A. Respondent states that such information is notrelevant.Q. The Union requested the cost figures thatwere omitted from Respondent's contracts, includ-ing the rates per hour for regular and overtimework; the estimated cost of the job; the estimatednumber of hours needed to complete the job; thetotal cost of the job; and the total number of hoursthat the job required.A. Respondent states that such information is notrelevant.2. Analysis and discussionThe main issue is the Union's request for the cost in-formation which was deleted from the two letters whichRespondent supplied.General Counsel argues that the Union is entitled tothe information requested because it needed such infor-mation in order to determine whether its grievance7 The Union claims that it asked Respondent who installed the protec-tor units, but Ferrentino conceded at the hearing that he could not recallthat question being asked. NEW YORK TELEPHONE CO361should be pursued The Union asserted that the workperformed was not done by a contractor, but rather thatRespondent had improperly hired temporary employees,in violation of the collective-bargaining agreement Thus,the Union sought to learn how they were compensatedand supervisedRespondent argues that the Union is not entitled toany information concerning its subcontracting arrange-ments because (a) the collective-bargaining agreementexpressly permitted subcontracting and therefore sinceRespondent was not required to bargain about subcon-tracting it was not required to provide any informationconcerning any matter relating to subcontracting (b) thecost information requested by the Union is not relevantto the Union's grievance (c) the Union waived its rightto the cost figures by specific agreement in which it ac-cepted the two letters with the cost information deletedin exchange for its withdrawal of a previous charge andthe Union exhibited bad faith in repudiating that settle-ment agreement and (d) as to the noncost information re-quested, some items were not asked for, some were an-swered and the Union already knew the answers tomanyAs set forth above, the cost information requested bythe Union related to the number of hours and wage ratespaid by Respondent to the contractor, Northern Tele-com, for its performance of the subcontractIn NLRB v Acme Industrial, 385 U S 432, 438 (1967),the Supreme Court stated that a union should not beforced to process a grievance without the "opportunityto evaluate the merits of the claim" However, "the bareassertion that information is needed to process a griev-ance does not obligate the party from whom it is request-ed to turn it over" Detroit Edison Co v NLRB, 4.40 U S301, 318 (1979) Thus, the union must show some rel-evance, or probability of relevance, for the requested in-formation Southwestern Bell Telephone, 173 NLRB 172(1968) I do not believe that the Union has satisfied itsburden with regard to the cost information it soughtHere, the parties' contract expressly permitted Re-spondent to subcontract unit work except if such subcon-tracting would directly cause layoffs or part-timing ofunit employees The Union has not made any assertionthat the subcontracting has caused such displacement ofunit employees It thus had no suspicion that the subcon-tracting is improper Indeed, it argues that subcontract-ing is not the issue However, its grievance, although la-beled as a violation of article 1•the recognition clause•in fact, is a grievance over subcontracting The griev-ance states that the subcontractor's employees were usedto complete service orders on the frame after the initialcross connections were completed, and that nonbargam-mg unit employees were maintaining the new frame Thisgrievance is clearly an attack on the subcontracting per-formed by Northern Telecom and its subcontractorMcClainThe Board's decision in Southwestern Bell, supra, clear-ly covers the issue here The Board, in dismissing a re-quest for subcontracting cost information, stated 8[T]he Union requested cost information solely forthe purpose of processing specific grievances alleg-ing that the subcontracting violated certain specifiedArticles of the collective-bargaining agreement be-tween the parties These pertained to recognition ofthe Union as bargaining representative of unit em-ployees, wages to be paid such employees for unitwork, and a prohibition against strikes protestingthe subcontracting At no time during thegrievance discussions did the Respondent claim thatcost was a factor, nor did the Union explain howcost was relevant to its preparation or presentationof the grievances in question Nor do we see anyprobability of relevance, as none of the Articles onwhich the grievances were based refer to cost Costwas not asserted as a reason for subcontracting, andit would thus appear that the detailed informationrequested by the Union would not have made thesubcontracting any more or less permissibleGeneral Counsel asserts that Southwestern Bell is inap-posite because the employer there stated that cost wasnot a factor in its decision to subcontract the work be-cause its employees were too busy and could not per-form the work, whereas here Respondent's decision touse nonbargammg unit employees to perform the workmust have been related to cost since bargaining unit em-ployees were available to do the work Such a distinctionis too tenuous First, it must be observed that Respond-ent gave no reasons for subcontracting the work, and al-though there was evidence that Respondent's workerswere capable of performing the work, there was noshowing that they were available, at that time, to do itSee Calmat Co, 283 NLRB 1103, 1105 (1987), where theBoard dismissed a complaint which alleged the respond-ent's failure to provide information concemmg the wagespaid to a subcontractor's employeeW-L Molding Co, 272 NLRB 1239 (1984), cited byGeneral Counsel is inapposite In that case, the Boardfound that the respondent unlawfully refused to furnishinformation concerning subcontracting notwithstanding acontract clause which gave broad authority to the em-ployer to subcontract, and which stated that subcontract-ing was not subject to the grievance and arbitration pro-visions of the contract In that case, the union had re-ceived reports that the employer was violating the con-tract by permitting management to perform unit work,transfernng ineligible employees into available unit jobsand fading to post job vacancies, moving machinery outof the plant and transferring them to another plant, anddenying access to the plant to the union Accordingly,the Board found that the union had a good-faith concernthat the employer might be evading its obligation torecall strikers to available jobs consistent with the con-8 Southwestern Bell was recently cited by the Board and distinguishedfrom the facts in the case in which It was cited General Electric Co, 294NLRB 146 fn 4 (1989) 362DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDtractual recall procedure, and on that basis held that therequested information on subcontracting was relevantand reasonably necessary to the union's function of polic-ing compliance with the contract. Here, no such :good-faith concern or relevance has been shown by the Union.As set forth above, no contention has been made by theUnion that the subcontracting clause has been violatedby virtue of layoffs or part-timing of unit employees.Accordingly, no relevance exists for the Union's re-quest for such cost information. Ferrentino's reason,stated at the hearing, as to why he requested the cost fig-ures, does not establish the relevancy of the request. Hetestified that he wanted the figures because he believedthat the subcontractor's employees were being paid onan hourly basis and that therefore they should have beenunit employees. However, inasmuch as the parties' con-tract permits subcontracting of unit work, it is irrelevantas to how they are paid, and even assuming that they arepaid on an hourly basis, the collective-bargaining agree-ment does not prohibit that.Inasmuch as I have found that the Union's request forthe cost information in the subcontract is not relevant toits grievance, I find that I need not reach the Respond-ent's other reasons for refusing to provide such informa-tion.Concerning the questions, set forth above, which- Ifind were asked by the Union, I find that questions 1, 2,4, and 9 were answered by Respondent.I further find that questions 3, 5, 6, 7, 8, 10, 11, and 12request information directly concerning the language ofthe subcontract or the work performed under it, andtherefore Respondent was not required to provide suchinformation. Southwestern Bell, supra.CONCLUSIONS OF LAW1. Respondent New York Telephone Company is anemployer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act.2.Communications Workers of America, Local 1122 isa labor organization within the meaning of Section 2(5)of the Act.3.The unit described in article 1 of the collective-bar-gaining agreement in effect between Respondent and theUnion constitutes an appropriate collective-bargainingunit.4.By failing and refusing to provide the Union withinformation it requested relating to the maintenance ofthe cosmic frame equipment at the Respondent's Lancas-ter, New York central office and the subcontracting ar-rangement pertaining to the cosmic frame, Respondenthas not violated Section 8(a)(5) and (1) as alleged in thecomplaint.5.By failing and refusing to provide the Union withthe performance appraisals of 'all of its employees inwestern New York in the title of drafter for the years1981 through 1986, Respondent unlawfully refused tobargain in violation of Section 8(a)(5) and (1) of the Act.6.The above unfair labor practices affect commerceWithin the meaning of the Act.THE REMEDY•Having found that the Respondent has engaged in cer-tain unfair labor practices, I find it necessary to order itto cease and desist therefrom and to take certain affirma-tive action designed to effectuate the policies of the Act.•Inasmuch as the Union has offered to receive "sani-tized" copies of the performance appraisals requested, Ishall recommend that the Respondent be ordered to fur-nish the Union with copies of the performance appraisalswith the names, addresses, and social security numbers of. the employees involved deleted.[Recommended Order omitted from publication.]•